DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive strip” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 9 claims a “ransom” vibration.  For purposes of examination, the Examiner construes the limitation to read “random”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nadel (US Pat. No. 6,200,193 B1) in view Lyczek (US Pat. No. 5,344,357) in view of Adams (US Pub. No. 2014/0243107 A1) and in further view of Avdellas (US Pat. No. 7,416,467 B2).
Regarding claim 1, Nadel discloses a novelty device (Fig. 2), comprising: an animal simulating unit having a housing that contains (Fig. 3), a power supply within the housing (Fig. 3, item 19 and col. 3, lines 51-64; noting a battery compartment and noting the latter italicized language is redundant), a separated switch for controlling the power supply (col. 4, lines 46-48 and Fig. 4, item 3; noting an on-off switch on the box wall), an eccentrically weighted motor (Fig. 3, item 6 and Figs. 3 and 5, and col. 3, lines 51-59 and col. 5, lines 16-23), a quasi-random output generator coupled to the eccentrically weighted motor for generating motion (Fig. 3, item 27 and col. 4, lines 38-68 and col. 6, lines 30-623) a processor (Fig. 3, item 4 and col. 4, lines 28-30; noting a “processing section” on the “circuit board”), and audio device (Fig. 3, item 4  and col. 4, lines 28-30; noting an “audio section” on the “circuit board”), and a separated speaker (Fig. 1, item 5 and col. 5, lines 38-42; noting a speaker on the box wall), a gift box (Fig. 2 and col. 5, lines 47-58; noting “gift” is intended use); and an adhering structure that connects the housing of the animal simulating unit to the gift box (Fig. 3, item 18; noting a suction cup and noting it is functionally possible to secure the base, item 10, to the housing, item 8, via the suction cup); wherein a sensor sends a signal to the processor to initiate the motor to cause quasi-random vibration influenced by the output generator while simultaneously initiating audio to be played through the speaker from the audio unit (col. 3, lines 16-35).  It is noted that Nadel does not specifically disclose that the irregular output generator is a random output generator used in conjunction with a motor.  However, Nadel does disclose that the motion created by the motor is “quasi-random” (col. 3, lines 16-20 and 51-59).  In addition, Lyczek discloses a similar sound/sensor activated toy wherein the output generator is a random output generator used in direct conjunction with a motor (col. 3, lines 3-15).  Thus, it would have been obvious to one of ordinary of ordinary skill in the art at the time of filing to modify Nadel to use a random output generator in direct conjunction with the motor as taught by Lyczek because doing so would be use of a known technique (using a random output generator in conjunction with a motor) to improve a similar product (a toy with motor output based on sensors, the motor output being quasi-random) in the same way (using a random output generator in the motor output based on sensors, the output of the motor continuing to be random and irregular to give the appearance of a real life animal trapped in a box, and to preserve the battery life – see Lyczek: col. 3, lines 3-15).  It is noted that the combined Nadel and Lyczek do not specifically disclose housing that encloses the electronics, a wireless remote control, a processor having a receiver adapted to receive a signal from the wireless remote control, and wherein the wireless remote control sends a signal.  However, Adams discloses a similar interactive toy with a housing the encloses the electronics (Figs. 2 and 3; specifically noted a speaker, item 104 and on/off switch, item 116), and operated by a wireless remote control (par. [0037]), a processor having a receiver adapted to receive a signal from the wireless remote control (pars. [0037], [0031], and [0046]; noting this would be obvious in light of the disclosure and functionally possible given wireless transmission by remote and a controlling microprocessor), and wherein the wireless remote control sends a signal (pars. [0037] and [0046]; noting this would be obvious in light of the disclosure and functionally possible given wireless transmission by remote and a controlling microprocessor).  Thus, it would have been obvious to one of ordinary of ordinary skill in the art at the time of filing to modify the combined Nadel and Lyczek to use a housing that encloses the electronics with a wireless remote control, a processor having a receiver adapted to receive a signal from the wireless remote control, and wherein the wireless remote control sends a signal to the processor as taught by Adams because doing so would be applying a known technique (using a housing the encloses the electronics and a remote control in conjunction with operation of a toy) to a known device (a toy with a processor and at least some of the electronics contained on a housing) ready for improvement to yield predictable results (using an housing that encloses all the electronics and a remote control in conjunction with operation of a toy via a processor, the remote control allowing the toy to be user operated remotely).  Finally, it is noted that the combined Nadel, Lyczek, and Adams do not specifically disclose the use of an adhesive strip for connecting the housing to the box. However, Nadel discloses and/or makes obvious using a suction cup to connect the housing to the box (Fig. 3, item 18).  In addition, Adams discloses a housing positioned at the bottom inside floor of the box (Fig. 4, item 100).  Finally, Avdellas discloses a similar invention wherein the electronic housing can be attached to a box via an adhesive strip (Fig. 5, item 30 and col. 3, lines 30-32).  Thus, it would have been obvious to one of ordinary of ordinary skill in the art at the time of filing to modify the combined Nadel, Lyczek, and Adams to use an adhesive strip to connect the housing to the box as taught by Avdellas because do so would be a simple substitution of one element (an adhesive strip) for another (a suction cup) to obtain predictable results (the continued ability to attach the housing to the box, the attachment being an adhesion strip).  
Regarding claim 2, the combined Nadel, Lyczek, Adams, and Avdellas disclose that the audio device is an audio card having record and play capability (Adams: pars. [0026]-[0027]; the Examiner interpreting “card” and “module” to be synonymous).
Regarding claim 3, the combined Nadel, Lyczek, Adams, and Avdellas disclose that the animal simulating unit simulates a cat (Adams: par. [0033]; noting “an angry cat”; also noting this is functionally possible, because as per claim 2, the sound can be “recorded” by the user or Avdellas: col. 4, lines 5-6; noting a “cat screaming”).


Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not generally persuasive. 
The Examiner notes that the 112 rejection from the past final office action has not been addressed.  Applicant should amend claim 1, line 9 to recite “random” instead of “ransom” as previously indicated.
Applicant is correct that Nadel does not teach the use of a “adhesive strip”.  However, Nadel does teach the use of a suction cup (Fig. 3, item 18).  Furthermore, regarding the significance of the exact attachment structure between the housing and the box, the Examiner fails to see any significant difference between what is claimed and what is disclosed.  That is, a suction cup would also provide a “reusable” (and non-marring) adhering structure much like a weak adhesive strip (see applicant’s spec, par. [0011]).  With that said, the Examiner does also bring in Avdellas which specifically discloses that an adhesive strip can be used to connect a similar electronic sound housing to a box (Fig. 3, item 30 and Fig. 1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/9/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711